     Case 2:19-cv-01695-DMG Document 1-1 Filed 03/07/19 Page 1 of 6 Page ID #:7



 1 VICTOR SHERMAN (S.B.N. 38483)
   LAW OFFICES OF VICTOR SHERMAN
 2 A Professional Law Corporation
   11400 W. Olympic Bl., Suite 1500
 3 Los Angeles, CA 90064
 4 Telephone: 424-371-5930
   Facsimile: 310/392-9029
 5 Email:     victor@victorsherman.law
 6 Attorneys for Defendant,
   YAIR SHOSHANI,
 7
                      UNITED STATES DISTRICT COURT
 8
                     CENTRAL DISTRICT OF CALIFORNIA
 9
                            WESTERN DIVISION
10
   UNITED STATES OF AMERICA, )         CIVIL CASE NO. 19-1695
11                               )
        Plaintiff,               )     CRIM. CASE NO. CR 14-436-GHK
12                               )
               vs.               )     YAIR SHOSHANI’S
13                               )     MEMORANDUM IN SUPPORT
   YAIR SHOSHANI,                )     OF MOTION TO VACATE, SET
14                               )     ASIDE OR CORRECT
        Defendant-Movant.        )     SENTENCE BY A PERSON IN
15                               )     FEDERAL CUSTODY
   _____________________________ )     PURSUANT TO 28 U.S.C. §2255.
16
17       COMES NOW Movant, Yair Shoshani, by and through his counsel of record,
18 Victor Sherman, and hereby files this Memorandum in Support of His Motion to
19 Vacate, Set Aside or Correct his Sentence Pursuant to 28 U.S.C. §2255.
20 DATED: March 7, 2019                Respectfully submitted,
21
                                       /s/Victor Sherman
22
                                 By:
23                                     VICTOR SHERMAN
24                                     Attorneys for Defendant/Movant
                                       YAIR SHOSHANI
25
26
27
28
      Case 2:19-cv-01695-DMG Document 1-1 Filed 03/07/19 Page 2 of 6 Page ID #:8



 1                                             I
 2                                    JURISDICTION
 3        Jurisdiction lies to challenge this Court’s decision under 28 U.S.C. §2255 to
 4 "vacate, set aside or correct the sentence," because Movant alleges that his
 5 sentence “was in violation of the Constitution or laws of the United States, or that
 6 the court was without jurisdiction to impose such sentence, or that the sentence
 7 was in excess of the maximum authorized by law, or is otherwise subject to
 8 collateral attack." This Court has jurisdiction to hear this Motion because Movant
 9 “is in custody under or by color of the authority of the United States;... is in
10 custody for an act done or omitted in pursuance of an Act of Congress, or an order,
11 process, judgment or decree of a court or judge of the United States;... [and] is in
12 custody in violation of the Constitution or laws or treaties of the United States.”
13 28 U.S.C. §2241(c)(1)-(3).
14                                            II
15                            PRELIMINARY STATEMENT
16        Yair Shoshani, moves to vacate, set aside and correct the forfeiture and
17 restitution orders . The grounds for this motion are that the criminal forfeiture and
18 restitution orders in this case are illegal and thus constitute sentences contravening
19 statutory and constitutional law. Shoshani failed to appeal these orders because
20 the court failed to advise him that he had a right to appeal an unlawful sentence.
21 This habeas corpus petition, which relies in part on a case decide after he was
22 sentenced, is his only opportunity to correct his sentence.
23                                            III
24                               STATEMENT OF FACTS
25        On March 10, 2016, Yair Shoshani pleaded guilty to a single count of
26 conspiracy to commit bank fraud. RT 3/10/16 at 10. Pursuant to the plea
27 agreement, Shoshani agreed to pay full restitution, id. at 14, and not to contest a
28 substantial forfeiture, id. at 4, 7-8. Shoshani’s prior counsel estimated Shoshani

                                               1
      Case 2:19-cv-01695-DMG Document 1-1 Filed 03/07/19 Page 3 of 6 Page ID #:9



 1 had agreed to forfeit approximately $4,661,753.18 in funds along with five
 2 unencumbered parcels of real property with a market value above $2,000,000.
 3 Doc. No. 168 at p. 6. Based on these figures, the total forfeiture was in excess of
 4 $6.5 million. Id. It further was a condition of the plea agreement that the forfeited
 5 property would not count toward Shoshani’s restitution obligation. Doc. No. 149
 6 at p. 9.
 7        When the case came before the court for sentencing on August 1, 2016, the
 8 court also imposed a restitution order in the amount of $4,552,039.23, despite
 9 defense arguments that this amount was not satisfactorily documented, RT 8/1/16
10 at 23, 25, and that substantial amounts had already been taken through forfeiture.
11 As the defense explained, the agreement as to loss was solely for purposes of
12 forfeiture. Id. at 23. Between the forfeiture and the restitution, Shoshani was
13 assessed financial penalties amounting to two-and-a-half times the estimated
14 losses.
15        After the court imposed its sentence, Shoshani wanted to appeal the amount
16 of restitution, but was informed by the court and counsel on both sides that he had
17 completely waived his right to appeal.
18        THE COURT: And, Mr. Spertus, do you agree that pursuant to this
19        written plea agreement that in light of the sentence imposed, there has
20        now been an effective waiver by your client of the right to appeal his
21        sentence?
22        MR. SPERTUS: Yes, Your Honor.
23 Id. at 38.
24        What Shoshani was not informed was that he retained a right to appeal an
25 illegal or unconstitutional sentence, such as one that violated the Excessive Fines
26 Clause of the Eighth Amendment. As a result, Mr. Shoshani was led to sit on his
27 rights and failed to appeal the amount of the forfeiture and restitution orders.
28

                                              2
     Case 2:19-cv-01695-DMG Document 1-1 Filed 03/07/19 Page 4 of 6 Page ID #:10



 1                                             IV
 2                                       ARGUMENT
 3        Although defendant waived his right to appeal a custodial sentence under
 4 five years and a restitution order under $20 million, Doc. No. 149 at p. 16, ¶ 16,
 5 “[a]n appeal waiver will not apply if: 1) a defendant's guilty plea failed to comply
 6 with Fed.R.Crim.P. 11; 2) the sentencing judge informs a defendant that he retains
 7 the right to appeal; 3) the sentence does not comport with the terms of the plea
 8 agreement; or 4) the sentence violates the law.” United States v. Bibler, 495 F.3d
 9 621, 624 (9th Cir. 2007) [emphasis added]. Here, Shoshani’s combined forfeiture
10 and restitution orders violated the Excessive Fines Clause of the Eighth
11 Amendment. An illegal sentence that may be appealed, despite a waiver, is one
12 that is not authorized by law or violates the Constitution. United States v. Fowler,
13 794 F.2d 1446, 1449 (9th Cir.1986).
14        “The touchstone of the constitutional inquiry under the Excessive Fines
15 Clause is the principle of proportionality: The amount of the forfeiture must bear
16 some relationship to the gravity of the offense that it is designed to punish.”
17 United States v. Bajakajian, 524 U.S. 321, 334 (1998). This has been interpreted
18 to mean that a fine will be found to be excessive and therefore in violation ot the
19 Eighth Amendment if it is grossly disproportional to the gravity of a defendant's
20 offense. Id.
21        In this case, the criminal forfeiture was the equivalent of a fine, one that left
22 Shoshani penurious. The district court, however, has the obligation to ensure that
23 a defendant has the ability to pay a fine. U.S.S.G. § 5E1.2(a). It also must
24 subordinate a fine to any restitution. Thus, a fine or other penalty may be imposed
25 “only to the extent that such fine or penalty will not impair the ability of the
26 defendant to make restitution.” 18 U.S.C. § 3572(b). Nonetheless, the court
27 permitted an enormous forfeiture that included an express provision that the
28 proceeds of the forfeiture would not be applied to restitution. This has left

                                                3
     Case 2:19-cv-01695-DMG Document 1-1 Filed 03/07/19 Page 5 of 6 Page ID #:11



 1 Shoshani with a restitution debt of over $4.5 million that he will never be able to
 2 pay.
 3        Not only does this result contravene the guidelines and sentencing statutes, it
 4 creates a counterproductive effect. Because of the government’s decision to
 5 untether the forfeiture from compensation, the victims are unlikely to see more
 6 than negligible restitution, and any efforts that Shoshani makes to rebuild his life
 7 will be impeded by the debt that will likely hang over him for the rest of his life.
 8        Moreover, the district court held Shoshani jointly and severally liable for the
 9 proceeds obtained by his codefendants. Last year, however, the Supreme Court, in
10 Honeycutt v. United States, 137 S. Ct. 1626, 1630 (2017), held that application of
11 the principles of joint liability to a forfeiture under 21 U.S.C. § 853 was contrary
12 to the plain text and structure of § 853 and was not within the intent of Congress.
13 Thus, the forfeiture is limited to the defendant’s own property that was acquired
14 with criminal proceeds and not property acquired by others in the course of the
15 conspiracy. Contrary to Honeycutt, Shoshani was held liable for every penny that
16 the government estimated the conspiracy garnered among all the other
17 conspirators.
18        To be sure, Shoshani agreed to provide the government with a factual basis
19 for the forfeiture by stipulating that the enumerated items“constitute[d] or [were]
20 derived from proceeds traceable to violations of 18 U.S.C. §§ 371 and 1344
21 [emphasis added],” the use of the phrase “derived from” means only that some
22 tainted funds were applied to the interest that Shoshani obtained in the property.
23 See RT 8/1/16 at 23. He by no means conceded that there were no clean funds
24 invested in the property. As such,“the presence of one illegal dollar in an account
25 does not taint the rest—as if the dollar obtained from fraud were like a drop of ink
26 falling into a glass of water.” United States v. $448,342.85, 969 F.2d 474, 476 (7th
27 Cir.1992).
28        As Shoshani’s attorney argued at the sentencing, Shoshani only received

                                              4
     Case 2:19-cv-01695-DMG Document 1-1 Filed 03/07/19 Page 6 of 6 Page ID #:12



 1 about $600,000 in proceeds. However the application of joint liability rules to the
 2 forfeiture made it appear that Shoshani received over $4 million while everyone
 3 else involved received nothing. RT 8/1/16 at 25.
 4       The result here was an excessive forfeiture that contributed nothing to
 5 Shoshani’s restitution obligation and left him with over $4.5 million in debt.
 6 Although this was both an illegal and unconstitutional sentence, Shoshani failed to
 7 appeal because the court informed him that this route was unavailable to him after
 8 he received a sentence that did not exceed five years.
 9       Now that Shoshani has been able to bring this matter to the attention of the
10 court on habeas corpus, the erroneous financial portion of Shoshani’s sentence
11 should be corrected. The forfeiture should reflect the actual proceeds Shoshani
12 received and the government should disgorge the remaining forfeited funds
13 accordingly to either restitution or Mr. Shoshani.
14                                   CONCLUSION
15       For the foregoing reasons, Yair Shoshani was subjected to an illegal and
16 unconstituional sentence that he failed to challenge on appeal because of
17 affirmative misadvice that he received from the court at his sentencing.
18 DATED: March 8, 2019                  Respectfully submitted,
19
                                         /s/Victor Sherman
20
                                   By:   ___________________________
21                                       VICTOR SHERMAN
22                                       Attorneys for Defendant/Movant
                                         YAIR SHOSHANI
23
24
25
26
27
28

                                             5
